Citation Nr: 1202068	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a low back disability (degenerative disc disease (DDD) of the lumbar spine). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to August 2002 with subsequent National Air Guard service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had apparently [the request is not in the claims file] requested a hearing; the RO sought clarification.  In June 2010 the Veteran responded that he no longer wanted a hearing.  In June 2011 the Board remanded the case for additional development.


FINDING OF FACT

A chronic low back disability was not manifested in service; arthritis of the back was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A December 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Pursuant to the Board's June 2011 remand instructions, the RO arranged for a VA examination in August 2011.  That examination is adequate (as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim, and explained the rationale for the opinion offered).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.




B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show that in August 2000 (with 3 follow-up visits) he was seen for complaints of lower back pain after lifting a tent and that he was also seen several times in March 2001 for complaints of back pain, receiving diagnoses of paraspinal muscle spasm and mechanical low back pain, and receiving conservative treatment, including with prescribed medication.    

On July 2002 service separation examination the Veteran's spine was normal on clinical evaluation.  In an associated Report of Medical History the Veteran endorsed "recurrent back pain or any back problem" and noted that such occurred when he did physical training, got up from bed, or sat up.  The examiner noted that the Veteran had nine documented episodes/visits for acute/chronic low back pain without lower extremity neurovascular changes.  

A September 2005 Air National Guard Redeployment Behavioral Health Screening indicates that the Veteran did not have any medical concerns.  A September 2005 Post-Deployment (in Louisiana) Health Assessment shows that the Veteran denied having had back pain and/or muscle aches during the deployment.

A July 2007 private outpatient treatment record notes that the Veteran complained of lower back pain radiating down the left leg for the week prior.  He reported that he experienced similar symptoms five years before.  The assessment was acute lower extremity pain and lumbar radiculopathy.  An August 2007 follow-up report notes that the Veteran had decreased leg and back pain, was able to walk, and had no pain.  

On February 2008 examination (on behalf of VA) the Veteran reported his back condition had existed for 8 years, with pain for 7 years.  The diagnosis was lumbar strain with residual myositis, tendonitis, and intervertebral disc syndrome affecting L5-S1. 

On May 2010 VA examination the Veteran reported the onset of acute back pain in service and that he was seen approximately four times.  The diagnosis was minimal degenerative disc disease at L5-S1.  The examiner opined that the Veteran's current lumbar spine complaints were less likely as not related to his complaints of back pain while in service.  He noted that the Veteran's subjective complaints of 8/10 pain were inconsistent with the physical findings; that X-rays showed minimal changes; and that the record was silent for back complaints from his discharge in 2002 until 2007.  He summarized that while the Veteran had a 3 year period when he was seen several times for back problems, there was a [subsequent] five year period without documented complaints, and that a chronic disabling condition [i.e., beginning in service] could not be diagnosed.   

On August 2011 VA examination pursuant to the Board's remand, the examiner noted diagnoses of lumbar spine DDD and low back strain.  He opined in essence that the Veteran's current low back disability was less likely than not incurred in service or related to his back complaints therein.  He noted that the Veteran experienced two episodes of back pain in service (in August 2000 and March 2001) lasting two to four weeks each, and it was appropriate for the service separation examination to mention recurrent back pain but that examination at the time was negative.  He noted that the next visit for back pain was in July 2007, 6 years after the Veteran's last back pain episode in service, and that there was no evidence of intervening treatment, during which time the Veteran worked in construction and as a mechanic.  He explained that two episodes of low back pain (lasting approximately two weeks each) did not have the same implication as 9 separate visits, and that two brief episodes of low back pain in service followed by 6 years working in construction and mechanic capacities with no back complaints did not reflect a chronic disabling condition.  He added that episodic back pain is the norm for 80 percent of individuals; that the Veteran's X-ray changes and physical examination were compatible with his age and senescence; and that the course of treatment suggested a minor level of back pain consistent with age, obesity, occupation, and other factors.  
Regarding the Veteran's allegation that he has had low back pain since service, the Board finds his postservice reports of such not credible; they are self-serving, and contemporaneous records that should support the accounts instead tend to contradict them.  For example, the Veteran denied any medical problems prior to a September 2005 National Guard deployment, and after such deployment denied a history of back pain.  Likewise, when he was seen for back complaints by a private provider in July 2007, he reported that he had similar complaints 5 years prior (and not continuously since service).  It is also noteworthy that the August 2011 VA examiner in essence opined that the clinical presentation of the Veteran's low back pain and his reports were inconsistent and did not indicate a continuous and chronically disabling condition.  Therefore, continuity of symptoms has not been established, either through the objective medical evidence or the Veteran's subjective accounts.  

The Veteran has not identified any treatment for a low back disability prior to 2007 when he first sought private treatment.  The first notation of chronic low back pain is in 2007 (more than 5 years after service) which is, of itself, a factor weighing against a finding of service connection for the low back disability.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).   

The Veteran's low back complaints in service were treated conservatively without diagnosis of a chronic disability at the time, and apparently resolved, as on service separation examination the Veteran's spine was normal on clinical evaluation.  Although he endorsed a past history of recurrent back pain a chronic low back disability was not diagnosed.  Likewise there is no evidence or allegation that lumbar arthritis was manifested in the first postservice year.  Accordingly, service connection for a low back disability on the basis that such became manifest in service and persisted or on a presumptive basis (for lumbar arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

What is presented then, is the question of whether in the absence of any credible or objective evidence of continuity since service, the Veteran's low back disability may somehow be related to his remote service (to include as due to low back complaints therein).  That is a question that is inherently medical in nature.  Whether there is a nexus between a current disability and remote service/complaints therein absent evidence of continuity is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The only competent evidence of record in the matter of a nexus between the Veteran's service and his low back disability, the opinion of the August 2011 VA examiner (unchanged from a prior examination), was to the effect that the Veteran's current low back complaints were less likely as not related to complaints of low back pain on active duty.  He explained that the Veteran's 9 visits in service were actually 2 episodes of back pain lasting two to four weeks each, that service separation examination was negative, and that there was a 6 year absence of low back complaints during which time the Veteran worked in labor intensive fields, all failing to indicate a chronic disabling condition.  He noted that for 80 percent of individuals episodic back pain was the norm, that the Veteran's clinical data were "congruent with his age and senescence", and that the course of treatment suggested minor back pain consistent with age, obesity, occupation, and other factors.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.   

The Veteran's own assertions of a nexus between his current low back disability and his remote back complaints in service are not competent evidence in this matter.  He is a layperson without any medical training/experience.  Furthermore, he has not presented any medical opinion or treatise evidence supporting that his low back disability is (or may be) related to his service.  In light of the foregoing, the preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt doctrine does not apply; the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


